Citation Nr: 0602522	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas, which, 
in pertinent part, denied entitlement to service connection 
for a chronic acquired kidney disorder.  The Board Remanded 
this claim in August 2004.  The claim again returns for 
appellate review.

The title page of the Board's August 2004 Remand stated that 
the issue was entitlement to service connection for a chronic 
acquired right kidney disorder.  However, neither the March 
2002 rating decision, the veteran's June 2002 notice of 
disagreement, nor the statement of the case (SOC) limited the 
issue to the right kidney, and the discussion in the August 
2004 Board decision did not limit the issue to the right 
kidney, despite the description of the issue on the title 
page.  The April 2005 and August 2005 VA examination reports 
addressed the etiology of both right and left kidney 
disorders.  The Board finds that the claim on appeal is more 
accurately stated as reflected on the title page of this 
decision.

In July 2004, a motion for advancement of this appeal on the 
docket was granted, based on the veteran's age.  


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran did not incur a chronic kidney disorder in 
service or as the result of any incident of service, and 
establishes that a right kidney disorder, if present prior to 
service, did not increase in severity during his service, and 
was not aggravated in service or as a result of any incident 
thereof.




CONCLUSION OF LAW

The criteria for service connection for a kidney disorder, to 
include a chronic acquired kidney disorder or aggravation of 
a pre-existing right kidney disorder, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a kidney disorder, including on the basis that 
a pre-existing right kidney disorder may have been aggravated 
in service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's claim, which 
was apparently submitted in April 2001, the RO issued a 
letter in June 2001 which advised the veteran of the 
enactment of the VCAA.  The letter explained VA's duty to 
notify the veteran about the evidence required to 
substantiate the claim and VA's duty to assist the veteran to 
obtain evidence to substantiate the claim.  The letter 
advised the veteran of the criteria for entitlement to 
service connection, and advised him of the types of evidence 
VA would obtain on his behalf.  The letter specifically 
advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to attempt 
to obtain.  Thereafter, the veteran submitted releases of 
information identifying four clinical providers, stating that 
three of the identified providers had treated him for a 
kidney disorder and would confirm that he had only one 
working kidney.  VA thereafter requested those clinical 
records, as shown by letters issued in February 2002. 

A March 2002 rating decision explained that there was no 
evidence that the veteran had a kidney disorder which was 
incurred in or aggravated in service or within one year 
following service.  A July 2002 statement of the case (SOC) 
provided the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, as well as regulations 
pertinent to service connection, presumptive service 
connection, and secondary service connection.  

The veteran was advised, in the Board's August 2004 remand, 
that further medical opinion was required, in view of a July 
2001 private medical statement that it was difficult to 
determine how long the veteran's right kidney disorder had 
been present.  By a letter issued in August 2004, the Appeals 
Management Center (AMC) advised the veteran that the issue of 
service connection for a chronic acquired right kidney 
disorder was under development.  The letter advised the 
veteran to identify any VA or non-VA physician or facility in 
which the veteran obtained treatment for that disorder since 
service.  The letter specifically advised the veteran that, 
if there was any other evidence or information that would 
support his claim, he should so advise VA, and he should 
provide any evidence in his possession that pertains to the 
claim.  Attachments to this letter explained what types of 
evidence VA was responsible for obtaining, what types of 
evidence VA would make reasonable efforts to obtain, if the 
veteran provided identification of the evidence, and another 
attachment set forth the criteria for service connection.  By 
a statement submitted in August 2004, the veteran 
specifically indicated that he had no additional evidence to 
submit regarding his claim.

The veteran was thereafter afforded VA examination in April 
2005 and an opinion was addended to that examination report 
in August 2005.  By an August 2005 supplemental statement of 
the case (SSOC), the veteran was again notified of the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA and the veteran was notified of the 
review and analysis of the evidence, including the types of 
evidence of record and the providers from whom evidence had 
been obtained.

When considering the notification letters, the rating 
decisions on appeal, and the SOC and SSOC, the Board finds 
that the claimant and his representative were aware of the 
evidence required to substantiate his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
veteran has been provided with numerous opportunities to 
submit evidence and argument in support of his claim.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The Board notes that the veteran's claim was interpreted by 
the RO as a claim of entitlement to service connection for a 
kidney disorder.  Following the RO's initial denial of 
service connection for a kidney disorder in the March 2002 
rating decision, the veteran requested a review by a Decision 
Review Officer of "the denial of kidney condition."  The SOC 
issued in July 2002 stated that the issue addressed was 
"service connection for a kidney disorder," and did not limit 
the issue to a claim for service connection for a right 
kidney disorder.  The veteran did not restate the issue in 
his timely November 2002 substantive appeal, but, rather, 
checked the block stating he wanted to appeal all of the 
issues listed on the SOC.  The Board's August 2004 Remand 
indicated that the issue on appeal was entitlement to service 
connection for a chronic acquired right kidney disorder, but, 
in the discussion portion of that decision, identified the 
issue as entitlement to service connection for a kidney 
disorder.  In the remand paragraph addressing that issue, 
paragraph #5, the Board indicated that the veteran should be 
afforded special genitourinary examination for the purpose of 
ascertaining the nature, severity, and etiology "of any 
kidney disorder(s) which may be present."  The April 2005 and 
August 2005 VA examination reports addressed disorders of the 
right and left kidneys.  The Board finds that the limitation 
of the issue as stated on the title page of the Board's 
August 2004 decision did not prejudice or limit the veteran's 
claim for service connection for a kidney disorder in any 
way.  

The veteran was afforded VA examination, and VA clinical 
records were obtained.  The veteran has not identified any 
clinical evidence which has not been obtained, and has 
specifically stated that there is no additional evidence.  
Both the duty to assist the veteran and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, the development of the 
evidence, and the opportunity afforded to the veteran to 
testify before the RO and before the Board, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  Mayfield, supra.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Even if there is no record of a 
chronic disease such as cardiovascular-renal disease, 
including hypertension, in service, the incurrence of such a 
disorder in service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree within 
the applicable presumptive period.  Id. 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003, holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the VA General Counsel opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . .  ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Facts and analysis

VA outpatient clinical records dated from November 1996 
through October 1997 disclose that examination of the 
veteran's blood and urine, including examination for 
creatinine and BUN (blood urea nitrogen) were within the 
normal reference ranges for those examinations.  These 
clinical records reflect that the veteran underwent carotid 
endarterectomy, and that several diagnoses, including 
hypertension, status post myocardial infarction, and 
hypothyroidism, were assigned.  However, these 1996 and 1997 
records, including reports of radiologic examinations, are 
devoid of any evidence of renal failure, suspected renal 
abnormality, or any other renal diagnosis.  This evidence is 
unfavorable to the veteran's claim that he incurred or 
aggravated a kidney disorder in service, since this evidence 
indicates that no kidney disorder was medically diagnosed 
during the first fifty years following the veteran's service.

A May 1999 private medical statement reflects that a sonogram 
conducted in May 1999 disclosed a small kidney on the right.  
The renal evaluation was conducted after the veteran suffered 
renal failure associated with a medication he was taking, an 
ACE inhibitor.  The veteran's renal failure resolved after 
the medication was discontinued, but the nonfunctioning right 
kidney was revealed during the evaluation of that renal 
failure.  The physician noted the veteran had widespread 
peripheral vascular disease, significant claudication, and 
had a carotid endarterectomy done in the past.  There was 
right and left superficial femoral artery occlusion.  There 
was renal artery stenosis to the remaining kidney.  The 
physician opined that the veteran likely clotted off the 
right kidney because of renal artery stenosis and vascular 
disease.  

This evidence is unfavorable to the veteran's claim, since 
service connection has not been granted for any vascular or 
cardiovascular disease or any disorder which the physician 
opined led to the veteran's right kidney disorder.  (Service 
connection is in effect for osteoarthritis and degenerative 
joint disease of the lumbar spine with spondylolisthesis and 
spondylolysis; appendectomy scar; and left hip and ankle 
shell fragment wound scars.)  Thus, this evidence is against 
a finding that there is a nexus between the veteran's service 
or a service-connected disability and the claimed disorder.  
This evidence is also against a determination that a kidney 
disorder was manifested in service or within a presumptive 
period thereafter, since more than 50 years elapsed  
following the veteran's service discharge before any current 
kidney disorder was diagnosed.

Private clinical records from Scott Solcher, M.D., dated from 
May 1999 through April 2000 reflect that the veteran was 
being followed for hypertension and a single functioning 
kidney.  June 1999 outpatient treatment records reflect that 
an arteriogram conducted in June 1999 disclosed that the 
veteran did not have renal artery stenosis of the left kidney 
and that the apparent stenosis noted previously on diagnostic 
examination (MRA) was an artifact.  September 1999 and April 
2000 private outpatient treatment notes reflect that the 
veteran maintained good renal functioning with one 
nonfunctional kidney.  Dr. Solcher's clinical records were 
accompanied by a note indicating that he last treated the 
veteran in April 2000.  

This evidence is unfavorable to a claim of entitlement to 
service connection for a left kidney disorder, because the 
evidence reflects that the veteran did not have a medically-
diagnosed left kidney disorder at this time.  Rather, that 
diagnosis was ruled out.  

Private clinical records dated in August 2000 reflect that 
the veteran underwent coronary artery bypass grafting in 
August 2000 following a mild heart attack.  In late August 
2000, several days after his hospital discharge, the veteran 
complained of severe, excruciating, left foot pain.  The 
emergency treatment provider recommended immediate treatment 
for probable arterial occlusion.  This evidence is neither 
favorable nor unfavorable to the veteran's claim for service 
connection for a right or left kidney disorder.

In December 2000 the veteran underwent private 
hospitalization following obstruction of the left ureter by a 
stone.  Renal ultrasound and cystoscopy disclosed a left 
obstructing ureteral stone and the veteran's recovery 
following removal of the stone was described as essentially 
unremarkable.  His creatinine was continuing to decrease at 
the time of hospital discharge.  This evidence is neither 
favorable nor unfavorable to the veteran's claim, as the 
records do not include a physician opinion as to the etiology 
or onset of any right or left kidney disorder.

Reports of VA laboratory examinations from October 1997 
through October 1999 reflect slight increases above normal in 
laboratory examinations for BUN and creatinine beginning in 
May 1998.  April 1999 through July 1999 VA outpatient records 
reflect that the veteran sought evaluation of his renal 
status.  Since this evidence is devoid of diagnosis of 
abnormality of kidney functioning prior to 1998, this 
evidence is unfavorable to the veteran's claim, as the 50-
year period following the veteran's service prior to 
diagnosis of a kidney disorder is, as noted above, 
unfavorable to a finding that a right or left kidney disorder 
was incurred in service or within a presumptive period 
thereafter.  

The Board finds that the complete lack of any clinical 
records reflecting treatment of a renal disorder for the 
period from 1945 through 1998, together with the veteran's 
statement that he has no additional evidence, is persuasive 
evidence that the veteran was not treated for a renal 
disorder chronically or continuously following service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Likewise, 
this lengthy period without diagnosis of a kidney disorder is 
negative evidence which tends to disprove that any kidney 
disorder, if pre-existing service, was permanently aggravated 
in service.    

Private clinical records from J. Philip Hoffman, M.D., dated 
from May 1992 through May 2001, are devoid of any evidence of 
renal insufficiency or diagnosis of any renal disorder prior 
to 1999, although those clinical records disclose that the 
veteran had hypertension requiring medication, high 
cholesterol, and arteriosclerotic vascular disease with 
peripheral vascular disease involving the legs.  August 1997 
treatment notes reflect increased claudication in the 
veteran's legs, requiring that the veteran use a cart when 
golfing.  April 1999 inpatient treatment notes reflect an 
increased creatinine compared to prior evaluations.  May 2001 
treatment notes reflect that the veteran had one 
nonfunctioning kidney, which Dr. Hoffman opined was probably 
due to stenosis.  Claudication with distal left leg disease 
was also noted.  Dr. Hoffman's records are unfavorable to the 
veteran's claim, as the physician provided an opinion that 
the nonfunctioning of the right kidney was due to stenosis, a 
disorder for which no grant of service connection is in 
effect.  

A July 2001 private medical statement from Dr. Hoffman states 
that he had been treating the veteran, who had 
arteriosclerotic vascular disease and coronary disease 
requiring bypass, for more than 10 years.  Dr. Hoffman stated 
that evaluation of a slightly elevated creatinine revealed a 
very tiny, nonfunctioning right kidney.  Dr. Hoffman further 
stated, "How long the renal changes had been present is 
difficult to say.  There may have been congenital abnormality 
that predisposed him to hypertension, or these changes may 
have been related to arteriosclerotic vascular disease."  

Dr. Hoffman's opinion that it was difficult to say how long 
the renal changes had been present is at least slightly 
favorable to the veteran's claim, as the statement suggests 
that it was possible that some renal disorder was present 
prior to or during the veteran's service.  However, this 
opinion is not probative to establish that a renal disorder 
was incurred or aggravated in service, because his opinion 
that it was difficult to say how long the renal changes had 
been present or what the etiology of those changes was is 
essentially a statement that the renal changes might or might 
not have been present in service, and, if present in service, 
might or might not have been aggravated during service.  The 
Court has determined that use of the terminology such as 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may'' also implies "may or may not" and is too 
speculative to establish medical nexus).  Thus, Dr. Hoffman's 
statement is not probative or persuasive to support the 
veteran's claim, as the physician provided no definite 
opinion linking the current kidney disorder to the veteran's 
service.

On VA examination conducted in April 2005, the examiner 
reviewed the veteran's history, beginning with the events in 
service.  The examiner described the veteran's manifestations 
of current renal functioning, including nocturia two times 
nightly, no hematuria, and dysuria at times.  The examiner 
reviewed the reports of the veteran's vital signs from May 
2000 through April 2005, and set forth and discussed at 
length the veteran's creatinine levels from February 1998 
through April 2005, among other laboratory and diagnostic 
examination reports reviewed, noting that the veteran was due 
for further evaluation of certain laboratory examinations 
following removal of a stone that had obstructed the left 
ureter.  The examiner did not indicate that this further 
diagnostic evaluation was relevant to the claim for service 
connection, and the Board notes that the examiner did not 
further discuss the veteran's current treatment or findings 
in the August 2005 addendum.  The examiner noted, in the 
April 2005 examination report, that the veteran had a single 
kidney on ultrasound, but there was no history of surgery.  

In the August 2005 addendum, the examiner opined that none of 
the veteran's kidney disease was related to his service.  The 
examiner noted that, although the right kidney was absent on 
ultrasound, the veteran gave no history of nephrectomy and 
the finding could well be due to congenital absence of the 
kidney prior to service.  The examiner noted that the 
veteran's left kidney was weak as well and this finding was 
most likely related to hypertension and possible renal artery 
stenosis.  Thus, although the examiner indicated that a left 
kidney disorder was present, the examiner clearly attributed 
that disorder to a disorder for which service connection is 
not in effect.  This evidence is unfavorable to a claim that 
a left kidney disorder was incurred in service or as a result 
of service.  The examiner noted that the veteran was in 
service until 1945, but his diagnosis of hypertension, which 
could lead to kidney disease, was not made until the 1980s.  

The VA examiner's opinion that none of the veteran's kidney 
disease is related to his service is unfavorable to the 
claim.  This opinion is persuasive, since the examiner 
discussed the clinical and diagnostic evidence of record at 
length, and explained the reasons for his conclusion, 
although the persuasiveness of that opinion is diminished by 
the fact that the examiner stated that the veteran might have 
had congenital absence of a right kidney without explaining 
whether that statement was consistent with the 1999 clinical 
records showing that the right kidney was present but tiny 
and nonfunctioning.  

Moreover, the examiner opined that current left kidney 
functioning was most likely related to hypertension and 
possible renal artery stenosis.  As noted above, the veteran 
has not been granted service connection for hypertension or 
any vascular or cardiovascular disorder, so the opinion 
linking current renal functioning to those disorders is 
unfavorable to the veteran's claim.  

The law and the regulations provide that aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  In this case, even Dr. Hoffman's opinion, the 
clinical evidence of record which is most favorable to the 
veteran's claim, did not identify any clinical evidence 
supporting an opinion that a kidney disorder was incurred or 
aggravated in service other than the current evidence, 
beginning in 1999, that the veteran had a non-functional 
right kidney.  The Board notes that aggravation of a disease, 
for purposes of VA benefits, has a very specific meaning, and 
aggravation is not present when there is a temporary increase 
in symptoms, as opposed to an increase in the severity of 
underlying pathology.  Jensen, supra; Hunt, supra.  Without 
more specific identification from Dr. Hoffman as to the basis 
of his conclusion that the veteran's right kidney disorder 
might have been congenital and, if so, might have been 
"aggravated" in service, it is not possible for the Board 
to determine whether the definition of "aggravation" Dr. 
Hoffman had in mind accords with the definition of that term 
for VA purposes.  Thus, the preponderance of the evidence is 
unfavorable to a determination that a right kidney disorder, 
if congenital, was aggravated in service.  

The only evidence of record favorable to the veteran's 
contention that a kidney disorder was incurred or aggravated 
in service is the argument advanced by the veteran.  The 
veteran's lay belief as to the etiology of his current kidney 
disorder is not competent medical evidence to establish the 
etiology of that disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran has established that he has a current kidney 
disorder, so one of the three criteria for an award of 
service connection has been met.  However, the preponderance 
of the evidence is against the claim that the veteran 
incurred or aggravated a right or left kidney disorder in 
service.  The evidence establishes that no kidney disorder 
was manifested during service.  There is no evidence that a 
kidney disorder increased in severity during service, so the 
statutory provisions regarding sound condition or aggravation 
in service are not applicable.  There is no evidence that a 
kidney disorder or other chronic disorder was diagnosed 
during a presumptive period following the veteran's service, 
so no presumption of service connection is applicable.  Thus, 
the requirement that the veteran establish incurrence or 
aggravation in service has not been met.  

There is no probative or persuasive clinical evidence linking 
a current right or left kidney disorder to the veteran's 
service.  Thus, the preponderance of the clinical evidence is 
against a finding that the veteran has established a medical 
nexus between his service and a current right or left kidney 
disorder.  Two of the three criteria required for an award of 
service connection have not been met.  

The evidence is not in equipoise as to either of the two 
required elements which have not been established, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim must be denied.


ORDER

The appeal for service connection for a kidney disorder is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


